DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 05/07/2020. Claims 1-6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/094485, filed on 5/20/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1, 4 and 6 is/are objected to because of the following informalities:
Claim 1, line 12, “2nd speed…a 1st speed” should be “second speed…a first speed”.
Claim 4, which recites “a robot….the robot controller according to claim 1”. Examiner suggests that Applicant make claim 4 separate and incorporate the text of claim 1 into it instead of referring to claim 1. 
Claim 6, line 9 and 10, “2nd speed…a 1st speed” should be “second speed…a first speed”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“movable part” in claim 2
“fixed part” in claim 3
 [0015] of PGPUB of submitted specification describes tip of the arm as movable part.
[0024] of PGPUB of submitted specification describes base as fixed part.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0109883 (“Sim”).
Regarding claim 1, Sim discloses a robot controller for controlling a robot (see fig 4, where 430 is a server and 410 is a robotic device. see also [0037-39], where 430 is navigating or controlling the robotic device. 430 is interpreted as robot controller), the robot controller comprising: 
a reception unit configured to receive, by wireless communication, transmission data containing an operation command for the robot (per submitted specification operation command is a command to move, see [0019] of PGPUB of submitted specification. per submitted specification reception unit is part of the robot controller and CPU, ROM, Ram, storage device may be a robot controller, see fig 2 and [0016] of PGPUB of submitted specification. see Sim [0037], where “The apparatus 400 comprises a robotic device 410 coupled to a server 430 via a communication link such as a wireless network 440. The server 430 may be any type of device capable of receiving and sending data, and may comprise powerful processors suitable for navigation processing.”; see also [0007], where “The sensor data is processed by the server 110 which calculates the actual position of the robotic device 100 and then sends this positional information or navigation command such as the distance and the direction to move, to the robotic device 100. Thus, the robotic device 100 is commanded to move based on its actual position and the destination or planned route. In the ideal situation where there is no latency of the network (similar to onboard navigation) the robotic device 100 receives the positional information or navigation command”; server is interpreted as reception unit. server (controller) is receiving data and sending navigation command to robot.), 
a delay detection unit configured to detect a delay of the received transmission data from a scheduled arrival time (see [0046], where “The latency of the wireless network 440 between the robotic device 410 and the server 430, L, is then obtained by the processor 414 of the robotic device 410, 520. The processor 414 obtains the time stamp at which a packet of the sensor data is sent from the robotic device 410 to the server 430 and the time stamp at which a packet of processed data corresponding to the former sensor data is received by the robotic device 410 from the server 430, and then calculates the difference between these two time stamps as the latency of the network.”; 414 is interpreted as delay detection unit and latency of the network is interpreted as delay of the received transmission data. See also fig 7), and 
a speed setting unit configured to set, when the delay is detected, a movement speed of the robot which is moved in accordance with the operation command to a 2nd speed which is less than a 1st speed set when the delay is not detected and which is greater than zero (see [0041], where “the processor 414 also determines speed of the robotic device 410 with respect to latency of the wireless network 440 to achieve a satisfactory positional accuracy of the robotic device 410.”; 414 is interpreted as speed setting unit. see also [0017], where “The speed of the robotic device may be determined to be inversely proportional to the latency of the network.”; . when latency (delay) is higher, the speed is slower. If latency is low (no delay or zero delay) then speed is high. So, the speed at no delay (no latency) is higher than speed at delay (with latency). And the speed at delay (with latency) is greater than zero as robot is not stopped. see also [0007], where “FIG. 1 shows an ideal situation of the off board navigation in which no latency of the network L exists (L=0)… In the ideal situation where there is no latency of the network (similar to onboard navigation) the robotic device 100 receives the positional information or navigation command nearly at the same timings t0 , t1 , t2 ... ,assuming that the processing time of the server 110 is insignificant and negligible. Therefore, the navigation command is always given based on the actual current position of the robotic device 100 and thus the positional accuracy of the robotic device 100 is comparable to the onboard navigation. FIG. 3 illustrates the positional accuracy of the robotic device. 100 as the maximum difference or error between the actual position 300 and an estimated position 300' of the robotic device 100.”; see also [0057], where “The speed of the robotic device 410 is determined dynamically during the navigation so that a change in network condition, i.e. a change in the latency of the network will result in an adjustment of the speed of the robotic device 410.”; see also [0069], where “Theoretically, the robotic devices need not ever come to a complete stop even if the network speed is very slow”).
Regarding claim 6, Sim further discloses a method for controlling a robot (see [0012], where “In accordance with one aspect of the present invention, there is provided a method for offboard navigation of a robotic device”; see also fig 4 and [0037-39]), comprising: 
receiving, by wireless communication, transmission data containing an operation command for the robot (per submitted specification operation command is command to move, see [0019] of PGPUB of submitted specification. see Sim [0037], where “The apparatus 400 comprises a robotic device 410 coupled to a server 430 via a communication link such as a wireless network 440. The server 430 may be any type of device capable of receiving and sending data, and may comprise powerful processors suitable for navigation processing.”; see also [0007], where “The sensor data is processed by the server 110 which calculates the actual position of the robotic device 100 and then sends this positional information or navigation command such as the distance and the direction to move, to the robotic device 100. Thus, the robotic device 100 is commanded to move based on its actual position and the destination or planned route. In the ideal situation where there is no latency of the network (similar to onboard navigation) the robotic device 100 receives the positional information or navigation command”; server (controller) is receiving data and sending navigation command to robot.), 
detecting a delay of the received transmission data from a scheduled arrival time (see [0046], where “The latency of the wireless network 440 between the robotic device 410 and the server 430, L, is then obtained by the processor 414 of the robotic device 410, 520. The processor 414 obtains the time stamp at which a packet of the sensor data is sent from the robotic device 410 to the server 430 and the time stamp at which a packet of processed data corresponding to the former sensor data is received by the robotic device 410 from the server 430, and then calculates the difference between these two time stamps as the latency of the network.”; 414 is detecting delay and latency of the network is interpreted as delay of the received transmission data. See also fig 7), and 
setting, when the delay is detected, a movement speed of the robot which is moved in accordance with the operation command to a 2nd speed which is less than a 1st speed set when the delay is not detected and which is greater than zero (see [0041], where “the processor 414 also determines speed of the robotic device 410 with respect to latency of the wireless network 440 to achieve a satisfactory positional accuracy of the robotic device 410.”; see also [0017], where “The speed of the robotic device may be determined to be inversely proportional to the latency of the network.”; 414 is setting speed. when latency (delay) is higher, the speed is slower. If latency is low (no delay or zero delay) then speed is high. So, the speed at no delay (no latency) is higher than speed at delay (with latency). And the speed at delay (with latency) is greater than zero as robot is not stopped. see also [0007], where “FIG. 1 shows an ideal situation of the off board navigation in which no latency of the network L exists (L=0)… In the ideal situation where there is no latency of the network (similar to onboard navigation) the robotic device 100 receives the positional information or navigation command nearly at the same timings t0 , t1 , t2 ... ,assuming that the processing time of the server 110 is insignificant and negligible. Therefore, the navigation command is always given based on the actual current position of the robotic device 100 and thus the positional accuracy of the robotic device 100 is comparable to the onboard navigation. FIG. 3 illustrates the positional accuracy of the robotic device. 100 as the maximum difference or error between the actual position 300 and an estimated position 300' of the robotic device 100.”; see also [0057], where “The speed of the robotic device 410 is determined dynamically during the navigation so that a change in network condition, i.e. a change in the latency of the network will result in an adjustment of the speed of the robotic device 410.”; see also [0069], where “Theoretically, the robotic devices need not ever come to a complete stop even if the network speed is very slow”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0109883 (“Sim”), as applied to claim 1 above, and further in view of US 2020/0368909 (“Sejimo”). 
Regarding claim 2, Sim does not disclose the following limitation:
wherein the speed setting unit sets the 2nd speed to a speed at which, when a predetermined movable part of the robot is decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a first predetermined distance from a position at which deceleration at the predetermined deceleration started.
However, Sejimo discloses a system wherein the speed setting unit sets the 2nd speed to a speed at which, when a predetermined movable part of the robot is decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a first predetermined distance from a position at which deceleration at the predetermined deceleration started (per submitted specification, first predetermined distance is a distance between the hand guide device and the operator and when the operator is holding the hand guide device. The speed is set so that the robot comes into contact with the operator can be avoided, see [0023] of PGPUB of submitted specification. see Sejimo [0035], where “The control section 51 executes various programs and the like stored in the storing section 52…When the presence of a person within a range of a predetermined distance from the robot 1 is detected by the specifying section 54, the control section 51 according to this embodiment decelerates or stops the operation of the robot 1.”; controller reduce the speed of the robot and robot stops at a predetermined distance. see also [0040], fig 5, block S08, fig 6 and 7).
Because both Sim and Sejimo are in the same field of endeavor of robot controlling system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sim to incorporate the teachings of Sejimo by including the above feature, wherein the speed setting unit sets the 2nd speed to a speed at which, when a predetermined movable part of the robot is decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a first predetermined distance from a position at which deceleration at the predetermined deceleration started, for avoiding collision with objects on the route.
Regarding claim 3, Sim does not disclose the following limitation:
wherein the speed setting unit sets the 2nd speed so that, when a predetermined movable part of the robot has decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a range of a second predetermined distance from a reference position set on a fixed part of the robot.
However, Sejimo further discloses a system wherein the speed setting unit sets the 2nd speed so that, when a predetermined movable part of the robot has decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a range of a second predetermined distance from a reference position set on a fixed part of the robot (per submitted specification, second predetermined distance is less than or equal to D1. P0 is reference position and OP is operator, see at least fig 5 and [0024] of PGPUB of submitted specification. The second speed is set so that the robot stops in between P0 and OP. see Sejimo fig 8, where L1, 1000 > L2, 2000. see also fig 9, where distance from the base of the robot is shown. the base of the robot is interpreted as reference position. see also [0085], where “the robot system 100 according to the first embodiment includes the robot 1 that operates in cooperation with a person, the specifying section 54 that specifies the person 9 present in the region 1000 at the predetermined distance L1 from the robot 1, and the control section 51 that decelerates or stops the operation of the robot 1 when the specifying section 54 specifies that the person 9 is present in the region 1000.”; see also [0095], where “The person having the name C moves the largest distance L2 and the robot 1 is stopped when the person having the name C intrudes into the region 2000.”; the robot stops when a person enters inside a predetermined distance from the base of the robot (reference position)).
Because both Sim and Sejimo are in the same field of endeavor of robot controlling system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sim to incorporate the teachings of Sejimo by including the above feature wherein the speed setting unit sets the 2nd speed so that, when a predetermined movable part of the robot has decelerated from the 2nd speed at a predetermined deceleration, the predetermined movable part can stop within a range of a second predetermined distance from a reference position set on a fixed part of the robot, for avoiding collision with objects on the route.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0109883 (“Sim”), as applied to claim 1 above, and further in view of US 2020/0039082 (“Kapoor”). 
Regarding claim 4, Sim further discloses s robot system, comprising: a robot (see fig 1, where 100 is a robot); 

the robot controller according to claim 1 (Refer at least to claim 1 for reasoning and rationale).
Sim does not disclose the following limitation:
an operation input device including an operation unit configured to operate the robot, and a transmission unit configured to transmit, by wireless communication, transmission data containing an operation command input via the operation unit. 
However, Kapoor discloses a system wherein an operation input device including an operation unit configured to operate the robot, and a transmission unit configured to transmit, by wireless communication, transmission data containing an operation command input via the operation unit (see fig 1, where 10 is a teaching pendant. See also [0040], where “ System 1 includes a robot instructing apparatus 70 that includes a teaching pendant 10 and a robot controller 80. Teaching pendant 10 is an example of a remote device and is used to modify a posture of robot 100 during a teaching operation of the robot 100. As can be seen in FIG. 1, teaching pendant 10 includes a screen (display) 12. Screen 12 provides visual feedback to a user of teaching pendant 10 during the process of issuing commands or teaching a robot 100.”; see also [0041], where “Teaching pendant 10 can be connected to a robot controller 80 via a wired or wireless communication medium 140…When teaching pendant 10 communicates wireless to robot controller 80, communication medium 140 can be formed by wireless transmissions between a communication interface 40 of teaching pendant 10 and a corresponding communication interface of robot controller 80, as described below.”).
Because both Sim and Kapoor are in the same field of endeavor of robot controlling system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sim to incorporate the teachings of Kapoor by including the above feature, an operation input device including an operation unit configured to operate the robot, and a transmission unit configured to transmit, by wireless communication, transmission data containing an operation command input via the operation unit, for maintaining the operator’s safety by providing remote instructions.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0109883 (“Sim”), as applied to claim 1 above, and in view of US 2020/0039082 (“Kapoor”), as applied to claim 4 above, and further in view of US 2017/0285625 (“Sato”). 
Regarding claim 5, Sim in view of Kapoor does not disclose the following limitation:
wherein the operation input device is a hand guide device mounted on a predetermined movable part of the robot.
However, Sato discloses a system wherein the operation input device is a hand guide device mounted on a predetermined movable part of the robot (see fig 1, where 24 is a robot hand and 38 is disposed on 24. 24 is the moveable part of robot. see also [0028], where “The handling part 38 is a handle having a shape easy to grip for the operator A, and fixed to the adapter 34. A switch 44 is provided at the handling part 38. The switch 44 is electrically connected to the robot controller 14, and transmits a hand-guide ON signal to the robot controller 14 when the switch 44 is turned ON by the operator A.”).
Because Sim, Kapoor and Sato are in the same field of endeavor of robot controlling system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sim in view of Kapoor to incorporate the teachings of Sato by including the above feature, wherein the operation input device is a hand guide device mounted on a predetermined movable part of the robot, for faster and precise guidance of the robot movement via manual input without doing modification of robot control program.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2022/0224498 (“Cha”) discloses a method for calculating latency and adjusting speed based on the received signals.
US 2021/0086374 (“Brandt”) discloses a method of controlling robot by defining stopping distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664